Case 1:20-cr-00078-AT Document 239 Filed 09/07/21 Page 1of1

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #:

September 5, 2021 DATE FILED: _9/7/2021

 

Hon. Analisa Torres

United States District Judge
Southern District of New York
500 Pearl Street

New York, N.Y. 10007

VIA ECF

Re: United States v. Spencer et al., No. 1:20-Cr-78 (AT)

Dear Judge Torres:

We represent Ashanne McLaughlin in the above-captioned case. We write this letter to
respectfully request this Court to extend time to file motions. During the past several months
circumstances have changed. The co-defendant in our trial grouping has plead guilty, and a co-
defendant in one of our overt acts has been murdered. Furthermore, we are presently engaged in

plea negotiations with AUSA Andrew Chan.

Wherefore, we respectfully request October 22, 2021, the same date as other counsel
have requested for the filing defense pre-trial motions. Thank you for your consideration in this

matter.

GRANTED. By October 22, 2021, Defendant shall submit any pretrial motions. By
November 19, 2021, the Government shall submit any opposition. By December 3,
2021, Defendant shall file his reply, if any.

SO ORDERED.

Dated: September 7, 2021
New York, New York

O7-

ANALISA TORRES
United States District Judge

 
